SENTELL, Clerk.
RULE 1, ALABAMA RULES OF JUDICIAL ADMINISTRATION BONDING OF OFFICERS AND EMPLOYEES OF THE JUDICIAL SYSTEM CHARGED WITH THE RESPONSIBILITY OF HANDLING PUBLIC FUNDS
Mr. Charles Y. Cameron, Administrative Director of Courts, has submitted to me, as Clerk of the Supreme Court of Alabama, pursuant to Section 6-105, Act No. 1205, Acts of Alabama, 1975 Regular Session, the following inquiry concerning Rule 1, Alabama Rules of Judicial Administration:
Does Rule 1 restrict bonding to employees of the judicial system who are charged by law with the responsibility of handling public funds, or, in the alternative, does the rule provide for the bonding of personnel in the offices which are charged with the responsibility of handling public funds?
It is my opinion that Rule 1 restricts bonding to magistrates, clerks, registers and employees of the judicial system who are charged by law with the responsibility of handling public funds. Rule 1, Alabama Rules of Judicial Administration, is as follows:
BONDING OF ALL MAGISTRATES, CLERKS, REGISTERS AND EMPLOYEES OF THOSE OFFICES CHARGED WITH HANDLING PUBLIC FUNDS
The administrative director of courts (ADC) shall procure from a qualified and responsible company or companies a fidelity position bond or bonds in amount or amounts to be determined by the ADC with the approval of the supreme court, covering all magistrates, clerks, registers and employees of those offices charged by law with the responsibility of handling *1022public funds. Such bonds shall protect the state in regard to the honesty and faithful performance of official duties by persons in all positions covered.
The first sentence in the comment to Rule 1, referred to in the inquiry, reads as follows:
Coverage by the fidelity position bond or bonds shall be restricted to those employees of the judicial system charged by law with the responsibility of handling public funds.
In my opinion, the words, “those offices,” in Rule 1 refer to the offices of magistrates, clerks and registers; and the words, “charged by law with the responsibility of handling public funds,” refer to and qualify the word, “employees.”